 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-0043-JAD-EJY
 4
                    Plaintiff,                                       ORDER
 5
            v.                                               ECF No. 21
 6
     KAYLA GRUCE,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                      September 9, 2019,
     Monday, August 19, 2019 at 11:00 a.m., be vacated and continued to ________________    at
                                                                                         at the

12   the hour
     hour      of 10:00
          of ___:___    a.m.or to a time and date convenient to the court.
                     __.m.;

13     DATED this 19th
          DATED         dayday
                  this ___  of of
                               August, 2019.
                                  August, 2019.

14
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
